Exhibit 10.1

FIRST AMENDMENT FORBEARANCE, CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Forbearance, Consent and Third Amendment to Credit
Agreement (this “Agreement”) is dated as of January 15, 2009, by and among the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
FOOTHILL, INC., a California corporation, as the arranger and administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, “Agent”), B & B B, INC., a Nevada corporation
(“B&BB”), CASABLANCA RESORTS, LLC, a Nevada limited liability company (“CBR”),
OASIS INTERVAL MANAGEMENT, LLC, a Nevada limited liability company (“OIM”),
OASIS INTERVAL OWNERSHIP, LLC, a Nevada limited liability company (“OIO”), OASIS
RECREATIONAL PROPERTIES, INC., a Nevada corporation (“ORP”), RBG, LLC, a Nevada
limited liability company (“RBG”), VIRGIN RIVER CASINO CORPORATION, a Nevada
corporation (“VRCC”; B&BB, CBR, OIM, OIO, ORP, RBG and VRCC are referred to
hereinafter each individually as a “Borrower” and collectively, jointly and
severally, as the “Borrowers”), BLACK GAMING, LLC, a Nevada limited liability
company (“Black Gaming”) and R. BLACK, INC., a Nevada corporation (together with
Black Gaming, collectively, jointly and severally, the “Guarantors”) with
reference to the following:

WHEREAS, Borrowers, Lenders, and Agent are parties to that certain Credit
Agreement entered into as of December 20, 2004, as amended by that Joinder
Agreement and Amendment dated as of December 31, 2006, that First Amendment to
Credit Agreement entered into as of October 26, 2007, the Second Amendment to
Credit Agreement entered into as of June 20, 2008 and the Forbearance, Consent
and Third Amendment to Credit Agreement (the “Forbearance Agreement”) dated as
of November 3, 2008 (as may be further amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrowers have further requested that Agent and Lenders make certain
amendments to the Forbearance Agreement;

WHEREAS, subject to the terms and conditions set forth herein, Lenders are
willing to make the amendments requested by Borrowers.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms used herein (including, without
limitation, in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto in the Credit Agreement, or as applicable, the
Forbearance Agreement.

2. Amendments to Forbearance Agreement.

2.1 Section 2.1 of the Forbearance Agreement, Forbearance, is hereby amended and
modified by deleting the date “January 15, 2009” in clause (iii) of Section 2.1
of the Forbearance Agreement and replacing such date with “February 2, 2009”.

 

4



--------------------------------------------------------------------------------



 



3. Acknowledgment of Borrowers and Guarantors. As a material inducement to the
execution by Agent and the undersigned Lenders of this Agreement, each Borrower
and Guarantor hereby acknowledge, confirm and agree as follows:

(a) As of January 14, 2009, the total aggregate outstanding principal amount of
the Obligations under the Credit Agreement with respect to the Advances is
$14,913,557.06, and all Obligations owing by Borrowers, together with interest
accrued and accruing thereon, and all fees, costs, expenses and other charges
now or hereafter payable by such Borrower to Agent and each Lender, are
unconditionally owing by Borrowers to Agent and each Lender, without offset,
defense, withholding, counterclaim or deduction of any kind, nature or
description whatsoever.

(b) Agent, for the benefit of the Lender Group, has and shall continue to have
valid, enforceable and perfected first-priority liens upon and security
interests in the Collateral granted to Agent, for the benefit of the Lender
Group, pursuant to the Loan Documents or otherwise granted to or held by Agent,
for the benefit of the Lender Group.

(c) Upon the occurrence of the Designated Events of Default, no member of the
Lender Group will have any obligation to make any Advances or other extensions
of credit to any Borrower.

4. Binding Effect of Documents. Each Borrower and Guarantor hereby acknowledge,
confirm and agree that: (i) each of the Loan Documents to which it is a party
has been duly executed and delivered to Agent and Lenders thereto by such
Borrower or Guarantor, and each is in full force and effect as of the date
hereof, (ii) the agreements and obligations of such Borrower or Guarantor
contained in the Loan Documents and in this Agreement constitute the legal,
valid and binding obligations of such Borrower or Guarantor, enforceable against
such Borrower or Guarantor in accordance with their respective terms, and such
Borrower or Guarantor has no valid defense to the enforcement of the obligations
under the Credit Agreement, and (iii) Agent and each Lender are and shall be
entitled to the rights, remedies and benefits provided for in the Loan Documents
and under applicable law or at equity.

5. Amendment Fee. In connection with this Agreement and in consideration for,
among other things, the extension of the forbearance provided under Forbearance
Agreement as amended hereby, Borrowers hereby agree to pay to Agent an amendment
fee by wire transfer of immediately available funds in an amount equal to $5,000
(the “Amendment Fee”), which Amendment Fee shall be fully earned, due and
payable on the date hereof.

6. Conditions Precedent to Effectiveness. This Agreement shall become effective
as of the date when, and only when, the following conditions have been satisfied
as determined in Agent’s sole and absolute discretion:

(a) Agent shall have received duly executed counterparts of this Agreement duly
executed by Borrowers, Guarantors and the Lenders;

(b) Borrowers shall have paid all fees, costs and expenses incurred in
connection with this Agreement and any other Loan Documents (including, without
limitation, legal fees and expenses);

 

5



--------------------------------------------------------------------------------



 



(c) The representations and warranties made or deemed made by Borrowers and
Guarantors under this Agreement shall be true and correct;

(d) The Agent shall have received the Amendment Fee; and

(e) The Agent shall have received such other documents as the Agent may request
with respect to any of the foregoing.

7. Representations and Warranties. Each Borrower and Guarantor represents and
warrants as follows:

(a) The execution, delivery and performance of this Agreement are within such
Borrower’s or Guarantor’s, as applicable, powers, have been duly authorized by
all necessary action and do not (i) violate any provision of federal, state, or
local law or regulation applicable to such Borrower or Guarantor, as applicable,
the Governing Documents of such Borrower or Guarantor, as applicable, or any
order, judgment, or decree of any court or other Governmental Authority binding
on such Borrower or Guarantor, as applicable, or (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of such Borrower or Guarantor, as
applicable.

(b) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority, any regulatory body, any Borrower’s or
Guarantor’s interestholders or any Person under any material contractual
obligations of any Borrower or any Guarantor is required for the due execution,
delivery and performance by Borrowers and Guarantors of this Agreement.

(c) Each representation or warranty of Borrowers and Guarantors set forth in the
Credit Agreement and the other Loan Documents, is hereby restated and reaffirmed
as true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), on and as
of the date of this Agreement, and after giving effect to this Agreement, as if
such representation or warranty were made on and as of the date of, and after
giving effect to, this Agreement (except to the extent that such representations
and warranties relate solely to an earlier date).

(d) This Agreement constitutes the legal, valid and binding obligation of
Borrowers and Guarantors, enforceable against Borrowers and Guarantors in
accordance with its terms.

(e) No Default or Event of Default, other than the Designated Events of Default,
exists under the Credit Agreement.

8. Affirmation of Guaranty. By executing this Agreement, each Guarantor hereby
acknowledges, consents and agrees that all of its obligations and liabilities
under the provisions of the Guaranty remain in full force and effect, and that
the execution and delivery of this Agreement and any and all documents executed
in connection therewith shall not alter, amend, reduce or modify its obligations
and liability under the Guaranty or any of the other Loan Documents to which it
is a party.

 

6



--------------------------------------------------------------------------------



 



9. No Other Amendments or Waivers. Except in connection with the amendments to
the Forbearance Agreement set forth above, the execution, delivery and
effectiveness of this Agreement shall not operate as an amendment of any right,
power or remedy of Agent or the Lenders under the Credit Agreement or any of the
other Loan Documents, nor constitute a waiver of any provision of the Credit
Agreement or any of the other Loan Documents. Except for the amendments to the
Forbearance Agreement as expressly set forth above, the text of the Credit
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and Borrowers and Guarantors hereby ratify and confirm their
respective obligations thereunder. This Agreement shall not constitute a
modification of the Credit Agreement or any of the other Loan Documents or a
course of dealing with Agent or the Lenders at variance with the Credit
Agreement or the other Loan Documents such as to require further notice by Agent
or the Lenders to require strict compliance with the terms of the Credit
Agreement and the other Loan Documents in the future, except as expressly set
forth herein. Borrowers and Guarantors acknowledge and expressly agree that
Agent and the Lenders reserve the right to, and do in fact, require strict
compliance with all terms and provisions of the Credit Agreement and the other
Loan Documents, as amended herein. Borrowers and Guarantors have no knowledge of
any challenge to Agent’s or any Lender’s claims arising under the Loan
Documents, or to the effectiveness of the Loan Documents. The forbearance
provided under the Forbearance Agreement, as amended hereby, is limited to the
precise terms thereof, and neither Agent nor any Lender is obligated to consider
or consent to any additional request by Borrowers for any other forbearance with
respect to the Credit Agreement.

10. No Disregard of Loan Documents. Each Borrower and Guarantor acknowledge that
the parties hereto have not entered into a mutual disregard of the terms and
provisions of the Credit Agreement or the other Loan Documents, or engaged in
any course of dealing in contravention of or inconsistent with any of the
material terms and provisions of the Credit Agreement or the other Loan
Documents, within the meaning of any applicable law of the State of New York, or
otherwise.

11. Advice of Counsel. Each Borrower and Guarantor have had the advice of
independent counsel of their own choosing in negotiations for and the
preparation of this Agreement, has read this Agreement in full and final form,
and has had this Agreement fully explained to their satisfaction.

12. Further Assurances. Each Borrower and Guarantor agree, upon the reasonable
request of the Agent, at Borrowers’ expense, to promptly execute and deliver to
Agent, or caused to be executed and delivered to Agent, any document that is
necessary to correct any inadvertent omissions (as agreed to by Borrowers and
Agent) in the Credit Agreement and other Loan Documents or to carry out the
intent of this Agreement (as agreed by Borrowers and Agent).

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14. Integration. This Agreement, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

15. Loan Document. This Agreement shall be deemed to be a Loan Document for all
purposes.

 

7



--------------------------------------------------------------------------------



 



16. Release by Borrowers; Covenant not to Sue.

(a) Effective on the date hereof, each Borrower and Guarantor hereby waive,
release, remise and forever discharge Agent and each Lender, each of their
respective Affiliates, and each of the officers, directors, employees and agents
of Agent, each Lender and their respective Affiliates (collectively, the
“Releasees”), from any and all claims, suits, investigations, proceedings,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, which any Borrower and Guarantor ever had from the beginning of the
world, or now has against any such Releasee which relates, directly or
indirectly to the Credit Agreement, any other Loan Document, or to any acts or
omissions of any such Releasee under, in connection with, pursuant to or
otherwise in respect of this Agreement, the Credit Agreement or any of the other
Loan Documents, except for the duties and obligations set forth in this
Agreement, the Credit Agreement, or any of the other Loan Documents. As to each
and every claim released hereunder, each Borrower and Guarantor hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

As to each and every claim released hereunder, each Borrower and Guarantor also
waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the State of New York), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

(b) Each Borrower and Guarantor, on behalf of itself and its respective
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenant and agree with and in favor of each
Releasee above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any claim released,
remised and discharged by such Person pursuant to the above release. Each
Borrower and Guarantor further agree that it shall not dispute the validity or
enforceability of the Credit Agreement or any of the other Loan Documents or any
of its obligations thereunder, or the validity, priority, enforceability or the
extent of the Agent’s Lien on any item of Collateral under the Credit Agreement
or the other Loan Documents. If any Borrower or Guarantor, or any of their
respective successors, assigns or other legal representatives violates the
foregoing covenant, such Person, for itself and its respective successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by such Releasee as a result of such
violation.

17. Severability. In case any provision in this Agreement shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Agreement and the

 

8



--------------------------------------------------------------------------------



 



validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

18. Modification. This Agreement may not be amended, waived or modified in any
manner without the written consent of the party against whom the amendment,
waiver or modification is sought to be enforced.

19. Reference to Loan Documents. Upon and after the effectiveness of this
Agreement, each reference in the Forbearance Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Forbearance
Agreement, and each reference in the other Loan Documents to “the Forbearance
Agreement”, “thereof” or words of like import referring to the Forbearance
Agreement, shall mean and be a reference to the Forbearance Agreement as amended
and supplemented hereby. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”

20. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Agreement by
facsimile transmission or other electronic method of transmission shall be as
effective as delivery of a manually executed counterpart thereof.

[remainder of this page intentionally left blank]

 

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Agreement as
of the day and year first written above.

      BORROWERS: B & B B, INC.,
a Nevada corporation     By:   /s/ Sean P. McKay   Name: Sean McKay
Title: CAO     CASABLANCA RESORTS, LLC,
a Nevada limited liability company     By:   /s/ Sean P. McKay   Name: Sean
McKay
Title: CAO     OASIS INTERVAL MANAGEMENT, LLC,
a Nevada limited liability company     By:   /s/ Sean P. McKay   Name: Sean
McKay
Title: CAO     OASIS INTERVAL OWNERSHIP, LLC,
a Nevada limited liability company     By:   /s/ Sean P. McKay   Name: Sean
McKay
Title: CAO

First Amendment to Forbearance, Consent and Third Amendment to Credit Agreement

 

10



--------------------------------------------------------------------------------



 



        OASIS RECREATIONAL PROPERTIES, INC.,
a Nevada corporation     By:   /s/ Sean P. McKay   Name: Sean McKay
Title: CAO     RBG, LLC,
a Nevada limited liability company     By:   /s/ Sean P. McKay   Name: Sean
McKay
Title: CAO     VIRGIN RIVER CASINO CORPORATION,
a Nevada corporation     By:   /s/ Sean P. McKay   Name: Sean McKay
Title: CAO   GUARANTORS:

BLACK GAMING, LLC,
a Nevada limited liability company     By:   /s/ Sean P. McKay   Name: Sean
McKay
Title: CAO     R. BLACK, INC.,
a Nevada corporation     By:   /s/ Sean P. McKay   Name: Sean McKay
Title: CAO

 


First Amendment to Forbearance, Consent and Third Amendment to Credit Agreement

 

11



--------------------------------------------------------------------------------



 



      AGENT AND LENDERS:

WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender     By:  /s/ Steve Scott  
Name: Steve Scott
Title: VP


First Amendment to Forbearance, Consent and Third Amendment to Credit Agreement

 

12